DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on April 15, 2022.
Claims 1-20 are pending.
Claims 1, 8 and 15 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben Pines (“Introducing History: Easily Undo/Redo Changes in Editor”, Aug 2017).

With respect to Claim 1, Ben Pines discloses:
a memory configured to store processor executable instructions for an application development platform and a context-aware undo-redo service of the application development platform; (computer (CPU, memory, etc…) that executes the Elementor software, lines 1-9)
and a processor coupled to the memory, (computer (CPU, memory, etc…) that executes the Elementor software, lines 1-9)
wherein the processor is configured to execute the processor executable instructions to cause the computing device to:
receive a first invocation of an undo operation with respect to one or more environment variables, the one or more environment variables being alphanumeric or range values (see Sample “Actions” tab screenshot (configuration panel) which displays actions such as “Image Size (%) Edited” and “Image Alignment Edited” (alpha-numeric values or ranges)) on one or more screens, (a user opens the history panel by clicking on the icon which displays actions (environment variables) the user has made, How to use the new History feature, lines 1-2) the one or more environment variables related to one or more forms and resident in the one or more forms; (see image on Page 3, history panel includes actions such as “section padding”, “image size”, “image alignment” and “icon icon”; history panel  includes a list of actions (environment variables) on a page design such as using comic sans font (environment variable), Page 2, Actions, lines 4-6; actions/revisions tab (one or more forms) are related/resident on the history configuration screen/panel and includes the list of actions (environment variables)) 
navigate, according to an active context, to a configuration screen of the one or more screens to make the configuration screen visible in response to the first invocation, (clicking on the icon, opens to the history panel (configuration screen) which displays the Actions tab, Actions, lines 1-8) the configuration screen showing at least a portion of the one or more environment variables, (see Sample Actions tab screenshot which displays actions such as “Section Padding Edited” and “Image Alignment Edited” (environment variables)) the at least one portion of the one or more environment variables indicating to a user a result of the first invocation of the undo operation; (see Sample Actions tab screenshot that is played in response to the icon invoked (first invocation of the undo operation) which then displays to a user a list of actions that were made which can be undone (result of the undo operation))
receive a second invocation of the undo operation; (clicking on the desired action, Actions, lines 1-8)
and execute the second invocation of the undo operation in response to the second invocation to reverse changes to the at least a portion of the one or more environment variables shown by the configuration screen while the configuration screen is visible. (clicking on the desired action lets you trace back your steps similar to any software that has Undo Redo options, Actions, lines 1-8)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Ben Pines further discloses:
wherein the context-aware undo-redo service comprises processor executable instructions adapted to control and implement the undo operation, a redo operation, and record and utilize the active context. (Elementor contains a history feature that records everything a user does inside the editor which can be undone and redone if necessary, Introducing History!, lines 1-5)

With respect to Claim 4, all the limitations of Claim 2 have been addressed above; and Ben Pines further discloses:
wherein the redo operation restores the changes to the at least a portion of the one or more environment variables shown by the configuration screen made by the undo operation. (moving back and forth between actions, same as with any software that has Undo Redo options, Actions, lines 1-8)

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Ben Pines further discloses:
wherein the active context comprises a set of user interface circumstances of the application development platform and the changes made thereto. (see Sample Actions tab screenshot which displays actions (active context) such as “Section Padding Edited” and “Image Alignment Edited” (user interface circumstances of the application development platform and the changes made thereto)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Ben Pines further discloses:
wherein the at least a portion of the one or more environment variables shown by the configuration screen are resident within the one or more forms of the configuration panel and include alpha-numeric values or ranges. (see Sample Actions tab screenshot (configuration panel) which displays actions such as “Image Size (%) Edited” and “Image Alignment Edited” (one or more forms that include alpha-numeric values or ranges); actions/revisions tab (one or more forms of the configuration panel) are related/resident on the history configuration screen/panel and includes the list of actions (environment variables)))

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Ben Pines further discloses:
wherein the one or more forms comprise a shape, visual appearance, or configuration of fields of an object that can receive and store, as inputs, the one or more environment variables. (see Sample Actions tab screenshot (configuration panel) which displays actions such as “Image Size (%) Edited” and “Image Alignment Edited” (object that can receive and store, as inputs, the one or more environment variables)

Claims 8, 9 and 11-14 are method claims corresponding to the system claims above (Claims 1, 2 and 4-7) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 2 and 4-7.

Claims 15, 16 and 18-20 are computing program product claims corresponding to the system claims above (Claims 1, 2 and 4-6) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 2 and 4-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Pines (“Introducing History: Easily Undo/Redo Changes in Editor”, Aug 2017) in view of Schultz et al. (US 9,329,762).

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Ben Pines does not disclose:
	wherein the redo operation causes a navigation away from the configuration screen.
	However, Schultz et al. disclose:
	wherein the redo operation causes a navigation away from the configuration screen. (initiating a reverse action (redo operation) which causes the editor to exit from the second view and to land on the last-edited view and cause the last-edited view to revert to the pre-edited view (navigation away from the configuration screen), Abstract, lines 8-13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schultz et al. into the teaching of Ben Pines to include wherein the redo operation causes a navigation away from the configuration screen in order to display on the screen for the user the reverted object/view.

Claim 10 is a method claim corresponding to the system claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Claim 17 is a computer program product claim corresponding to the system claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
	Ben Pines discloses a method for trackback the history of user interaction with website development tool. The history includes actions and revisions where actions are user actions performed on the current development session of the tool and revisions previous saved sessions. However, there is no disclosure, teaching or suggestion in Ben Pines of the concept of any environment variables, let alone any environment variables related to one or more forms. That is, there is no disclosure, teaching or suggestion in Ben Pines to “receive a first invocation of an undo operation with respect to one or more environment variables, the one or more environment variables being alphanumeric or range values on one or more screens, the one or more environment variables related to one or more forms and resident in the one or more forms”, (emphasis added), as is recited in Applicant’s amended independent claim 1.

Examiner’s Response:
	The Examiner respectfully disagrees. It is the Examiner’s position that Ben Pines discloses “receive a first invocation of an undo operation with respect to one or more environment variables, the one or more environment variables being alphanumeric or range values on one or more screens, the one or more environment variables related to one or more forms and resident in the one or more forms”. As can be seen in the updated rejection to Claim 1, Ben Pines discloses a user being able to open a history panel from a click of an icon. This can be reasonable considered the “first invocation of an undo operation”. The history panel displays various actions that were performed. (see Sample screenshot of history panel on Page 3). The “Actions” tab displays actions such as “Image Size (%)”, “Image Alignment” and “Section Padding”. These can be considered the environment variables and can be alphanumeric or range values such as Image Size % between 0 and 100 or higher. These actions are associated (related) to and located on (resident) the actions tab of the history panel (configuration screen). The actions and revisions tab can be reasonably considered “one or more forms”. 
	Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. 102(a)(1) with respect to Claim 1 is proper and thus, maintained.

In the Remarks, Applicant argues:
Further, there is no disclosure, teaching or suggestion in Ben Pines to “navigate, according to an active context, to a configuration screen of the one or more screens to make the configuration screen visible in response to the first invocation, the configuration screen showing at least a portion of the one or more environment variables, the at least a portion of the one or more environment variables indicating to a user a result of the first invocation of the undo operation”, as is recited in Applicant’s amended independent claim 1.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the rejection to claim 1 above, it is the Examiner’s position that Ben Pines discloses “navigate, according to an active context, to a configuration screen of the one or more screens to make the configuration screen visible in response to the first invocation, the configuration screen showing at least a portion of the one or more environment variables, the at least a portion of the one or more environment variables indicating to a user a result of the first invocation of the undo operation”. Specifically, Ben Pines discloses clicking on an icon to open a history panel which then displays the Actions tab. The history panel can be reasonably considered the “configuration screen” and the clicking of the icon is the “first invocation”. The history panel displays a list of actions which reads on the applicant’s “showing at least a portion of the one or more environment variables”. The display of the list of actions is the “indicating to a user a result of the first invocation of the undo operation”. 
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §102 with respect to claim 1 is proper and thus, maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
May 3, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191